Citation Nr: 1104374	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-27 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to November 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in July 2007, a statement of the 
case was issued in September 2007, and a substantive appeal was 
received in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the Veteran's claim for entitlement to an 
increased rating for lumbosacral strain, the Board notes that the 
Veteran was last provided a VA examination in August 2007.  In 
January 2011, the Veteran's representative stated that the 
Veteran's lumbar spine disability had worsened in severity and 
continues to deteriorate.  While a new examination is not 
required simply because of the time which has passed since the 
last examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an indication of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  Under the circumstances, the Board finds that another 
VA examination is appropriate.

In addition, the Board is presented with an evidentiary record 
which is not entirely clear.  VA has a duty to assist claimants 
in the development of facts pertinent to their claims, and VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  See 38 U.S.C.A. 
§ 5103A(d)(2).  

In this regard, the Board notes that the examiner from the August 
2007 VA examination stated that the Veteran was only able to 
squat about 6 inches during the initial range of motion 
examination for the back, however, later, after the 
genital/rectal examination, the Veteran was able to squat all the 
way to the floor to retrieve his pants.  The examiner further 
stated that the same was true for the flexion of the Veteran's 
back; the Veteran was able to lean over almost 90 degrees during 
the examination for possible hemorrhoids but only about 50 
degrees during the back examination.

Lastly, the Board notes that the most recent VA outpatient 
treatment record is from July 2007.  VA is required to obtain 
relevant VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In light of the need to return the case for 
additional development, the AMC/RO should obtain any missing VA 
treatment records relevant to the appeal.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

2.  The Veteran should be afforded an 
appropriate VA spine examination to determine 
the severity of his service-connected 
lumbosacral strain.  It is imperative that 
the claims folder be reviewed in conjunction 
with the examination.  All special tests and 
clinical findings should be clearly reported 
to allow for application of VA rating 
criteria.

Range of motion testing should be 
accomplished.  The examiner should also 
report the point (in degrees) that any range 
of motion is limited by pain.  Any additional 
functional loss due to weakness, fatigue 
and/or incoordination should be reported, to 
include an estimate of any additional 
limitation of motion during flare-ups.

3.  To avoid further remand, the AMC/RO 
should review the examination report obtained 
and ensure that the requested findings have 
been reported.

4.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and determine 
whether a higher rating for lumbosacral 
strain is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


